Citation Nr: 1031149	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-30 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for swelling of the bilateral 
lower extremities, to include as secondary to the already 
service-connected prostate cancer.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to January 
1970, and from November 1972 to November 1974.
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefit sought on appeal.

At his February 2010 Travel Board hearing, the Veteran indicated 
that he was withdrawing his appeals for service connection for 
peripheral neuropathy of the upper extremities.  The Veteran also 
stated that he was withdrawing his representation by the Disabled 
American Veterans. 


FINDING OF FACT

The Veteran does not have a current diagnosis of swelling of the 
bilateral lower extremities.


CONCLUSION OF LAW

Service connection for swelling of the bilateral lower 
extremities is not established.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran's primary claim is that his swelling of 
the bilateral lower extremities is related to his service-
connected prostate cancer.  Specifically, the Veteran asserts 
that he began experiencing swelling following his VA surgery for 
his service-connected prostate cancer.  Nonetheless, the Board 
must address both direct and secondary service connection as to 
this claim.

To establish direct service connection, the record must contain:  
(1) medical evidence of a current disorder; (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease; and, (3) 
medical evidence of a nexus between the current disorder and the 
in-service disease or injury.  In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1131.

As for the issue of secondary service connection, in order to 
prevail under this theory of entitlement there must be: (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence establishing 
a connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In addition, the regulations provide that service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.

In reaching this determination as to aggravation of a nonservice-
connected disability, consideration is required as to what the 
competent evidence establishes as the baseline level of severity 
of the nonservice-connected disease or injury (prior to the onset 
of aggravation by service- connected condition), in comparison to 
the medical evidence establishing the current level of severity 
of the nonservice- connected disease or injury.

These findings as to baseline and current levels of severity are 
to be based upon application of the corresponding criteria under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) for 
evaluating that particular nonservice- connected disorder.  See 
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version is more 
favorable to the Veteran.  See generally VAOGCPREC 7-03 and 
VAOPGCPREC 3-00.

In regards to the first element under direct or secondary service 
connection, the Veteran does not have a current disorder.  
Specifically, several VA and private physicians have documented 
the Veteran's swelling.  However, none of the physicians have 
diagnosed the Veteran with an underlying pathology that could be 
attributable to the swelling.  Specifically, the June 2005 VA 
examiner, following a physical examination of the Veteran and a 
review of the claims file, determined that the Veteran does not 
have a current diagnosis related to his lower extremity swelling, 
since there is no pathology to render a diagnosis.  In the 
absence of a diagnosis, service connection cannot be granted.  
Where the medical evidence establishes that a Veteran does not 
currently have a disorder for which service connection is sought, 
service connection for that disorder is not authorized under the 
statues governing Veterans' benefits.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  Therefore, the Veteran does not have a current 
diagnosis.
 
In reaching this decision the Board has considered the Veteran's 
arguments in support of his assertions that he has a current 
diagnosis related to his swelling of the bilateral lower 
extremities.  However, the resolution of an issue that involves 
medical knowledge, such as the diagnosis of a disorder and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay- observable events or the presence of the 
disorder or symptoms of the disorder subject to lay observation.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disorder even where not corroborated by contemporaneous medical 
evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
("ringing in the ears is capable of lay observation").  However, 
swelling of the bilateral lower extremities requires specialized 
training for a determination as to diagnosis and causation, and 
is therefore not susceptible of lay opinions on etiology.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate balance 
of positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of 
entitlement to service connection for swelling of the bilateral 
lower extremities is not warranted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  A letter from the RO dated in May 2005 
provided the Veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation of 
what evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  While the notice provided 
do not include any information concerning the evaluation or the 
effective date that could be assigned should service connection 
be granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision affirms the RO's denial, the Veteran is not 
prejudiced by the failure to provide him that further 
information.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His STRs and post-
service treatment records have been obtained.  He was afforded 
the opportunity for a personal hearing.  The Board does not have 
notice of any additional relevant evidence which is available but 
has not been obtained.  He has been afforded a VA examination.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.




ORDER

The claim for service connection for swelling of the bilateral 
lower extremities is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


